DETAILED ACTION
	Claims 1-4 and 7-12 are currently pending.  Claims 1-4, 7 and 9-12 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant’s claim for foreign priority based on IN201741032588, filed 09/14/2017.  The certified copy has been received 09/13/2021.
Withdrawn Rejections
The prior rejection of claim 11 under 112 (a) New Matter and 112 (b) is withdrawn in light of Applicant amended claim 11 to clearly define the fibers forming the continuous yarn.
Examiner’s Note
Applicant's amendments and arguments filed 09/13/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 09/13/2021, it is noted that claim 11 is amended and no new matter or claims have been added.
	Maintained Rejections:
	The following rejections are maintained.
Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and dependent claims 2-4, 7 and 9-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 contains the limitation of “wherein the paclitaxel is dissolved in the polymer matrix”.  The instant specification discusses encapsulated paclitaxel and 
Alternatively, if Applicant believes that support is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040399 (previously applied) in view of US 6,000,442 (previously applied) and US 2009/0304771 (previously applied).
	Regarding claim 1, the limitation of a device comprising a flexible degradable woven fabric, the fabric comprising electrospun continuous fibrous yarn with individual micro or nano fibers, the fiber comprising a single polymer matrix loaded with an active agent at a predetermined concentration is met by the ‘399 publication teaching a continuous filament from electrospun fibers.  The filaments can then be stretched and assembled into multifilament yarns which imitate the hierarchical structure of tissues such as tendons (abstract).  The filaments may have different density zones along its length (page 6, lines 10-15).  The continuous filaments are taught as highly flexible and compliant (page 7, lines 1-5).  The filament is taught to have a diameter less than 1 mm, preferably around 100 um or less (page 7, lines 20-25), thus teaching micro or nano 
	Regarding claim 2, the limitation of wherein the diameter of the electrospun fibrous yarn is in the range of 1 um to 500 um and individual fiber diameter of the electrospun fibrous yarn is in the range of 200 nm to 2000 nm is met by the ‘399 publication teaching the filament is taught to have a diameter less than 1 mm, preferably around 100 um or less (page 7, lines 20-25) teaching the individual fiber diameter.  The yarns are taught to have a diameter between 300 and 400 um (page 15, lines 20-25).
	Regarding claim 3, the limitation of wherein a weave pattern of the flexible woven fabric is selected from the group consisting of plain weave is met by the ‘399 publication teaching a plain woven patch (page 15, lines 30-35).
	Regarding claim 7, the limitation of wherein the device is configured to be sutured to the wall of peritoneal cavity is met by the ‘399 publication teaching the fabric to be used for medical application such as orthopedic or soft tissue repair, particularly in sutures, implants and tissue scaffolds (page 10, lines 20-35) and wherein the filaments used to product the fabric are taught to have increased strength (page 15, lines 25-35).  Thus the fabric would be capable of the intended use of being sutured to the wall of peritoneal cavity absent factual evidence to the contrary.

	Regarding claim 12, the limitation of wherein the fibers are oriented along one or more planes is met by the ‘399 publication teaching the fibers undergoing stretching to align the fibers long its axis, preferably in the longitudinal direction (page 3, lines 30-35).

	The ‘399 publication does not specifically teach wherein the paclitaxel is dissolved in the polymer matrix (claim 1).
The ‘399 publication does not specifically teach having a variable packing density and wherein the fabric comprises a plurality of warps and wefts with modulated packing density (claim 1).
	The ‘399 publication does not specifically teach paclitaxel at a predetermined concentration and sustained release of paclitaxel, by a combination of drug diffusion and polymeric degradation within the body (claim 1) over at least one month (claim 4).
	The ‘442 patent teaches a process for weaving a fabric with three dimensional bulging zone formed by increasing the density of the crosslinking points of the warp and weft threads so as to naturally impart a bulging zone in the fabric.  The density is changed by changing the number of treads and/or changing the weave pattern.  The lengths of the warp threads can also be increased in the bulging zone (abstract, Figure 11 reading on claim 13).  For a three dimensional fabric zone the weave pattern is changed preferably to increase the density of crossing points (column 4, lines 25-35).  
The ‘771 publication teaches semi-degradable polymer composite drug delivery device for localized delivery of chemotherapeutic agents in conjunction with vertebral replacement cage for treatment of spinal neoplasm (abstract).  The sustained release local delivery system comprising a hydrogel and at least one biocompatible polymer, wherein the polymer further comprises at least one pharmacological agent.  The bioabsorbable polymer comprises a fibrous mat.  The mat is made from electrospinning process from poly(lactide) polymers.  The pharmaceutical agent is paclitaxel [0011]. The invention relates to permanent vertebral replacement cage and a polymeric composite drug delivery device [0014]. The polymer scaffold may be generated by any method known in the art including electrospinning [0062].  The present invention may also include antibiotic agents [0070].  The drug/polymer solution is taught as electrospun [0074] (reading on claim 1 dissolved paclitaxel).  The instant specification teaches the polymer and drug dissolved in a solvent prior to electrospinning [0060], thus the instant claim limitation of paclitaxel dissolved in a polymer matrix, to form a fiber by electrospinning, is interpreted as met by the ‘771 publication teaching the drug and polymer in solution to be electrospun into a fiber, as they contain the dissolved drug and polymer in solution and the same method steps as described in the instant specification. The ‘771 publication teaches due to the poor solubility of paclitaxel in aqueous solutions 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use variable density and a plurality of warps and wefts for the fabric taught by the ‘399 publication because the ‘442 patent teaches that it is known to change weave pattern to increase density by changing the density of warps and wefts to obtain a three dimensional structure in the fabric.  One of ordinary skill in the art at the time the invention was made would have motivation to obtain a three dimensional structure as taught by the ‘442 patent for the fabric taught by the ‘399 publication because the ‘442 patent teaches the fabric to be used orthopedically and medical wherein the shape to be used to seamlessly support the application site and the ‘399 publication teaches the use of the fabric in orthopedic applications.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘442 patent teaches the changing of the weave pattern to obtain the shaped of the fabric with a bulging zone and the ‘399 publication teaches the fabric formed by weaving together one or more strands or yarns (page 7, lines 24-30), thus the ‘442 patent teaches a specific method of weaving to form the desired shape and the ‘399 publication teaches that weaving is used to form the fabric, thus providing an expectation of success in using the specific weave pattern of the ‘442 patent to form the woven fabric of the ‘399 publication.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use paclitaxel in the fibers taught by the ‘399 
The combination of references teach the claimed polymer and the claimed active agent in the claimed fibers formed into a fabric and thus would necessarily release the active agent by drug diffusion and polymeric degradation within the body.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/040399, US 6,000,442 and US 2009/0304771 as applied to claims 1-4, 7 and 11-13 above, and further in view of US 2010/0291182 (previously applied).

The combination of references does not specifically teach further comprises a second polymer sheath electrospun over the fiber, wherein the second polymer sheath is configured to reduce an initial burst release of paclitaxel from the fabric (claim 9).
The combination of references does not specifically teach wherein the second polymer sheath is comprised of poly(lactide-co-glycolide) (claim 10).
The ‘182 publication teaches delivery of a therapeutic agent to a target location within a patient’s body.  The implant include a fiber comprising a polymeric material and having a diameter up to about 20 microns and a first therapeutic within the fiber.  The implants may be fibers, yarn, ropes and patches (abstract).  The drug is taught as embedded into the fiber wherein the rate of degradation is taught to control the drug delivery rate [0027].  The fiber may be polydioxanone [0028].  The method of making includes an inner solution containing polymer, drug and solvent and the outer solution includes a polymer and solvent [0034] to form fibers through electrospinning [0035] wherein polymer are select from PLGA ([0027], [0044]).  Fibers without the sheath cover the core fiber had a more pronounced burst drug release profile [0046].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a PLGA sheath over the fibers taught by the ‘399 publication because the ‘182 publication teaches it is well known to use a PLGA sheath over a core fiber in order to control the release rate of an active agent and reduce burst release.  One of ordinary skill in the art before the filing date of the claimed 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Priority:
	Applicant submits a certified copy of IN201741 032588 filed along with this reply.
	In response, Applicant’s certified foreign priority document has been received.
	New Matter:
	Applicant argue [0068] of the specification discloses the method of preparation of the drug loaded yard.  The paragraph states electrospinning a PDS containing organic solution with 1 to 50 w/w% of drug (paclitaxel) at optimized conditions to obtain 1D 
	In response, the instant claims are directed to the final fiber wherein the paclitaxel is dissolved in the polymer matrix.  As Applicant has pointed out the instant specification discusses the paclitaxel being dissolved in a polymer solution, which is then used to form the fiber.  This is not the same as the instant claims, wherein the paclitaxel is dissolved in the polymer matrix.  The instant claims are not directed to the solution used to form the fiber, as recited above, but is directed to the final device comprising the fiber.  The instant specification supports encapsulated paclitaxel dispersed in the polymer matrix ([0079], [0014]), however this is not what is instantly claimed.  Thus the new matter rejection is maintained.
	For examination purposes Examiner adopted Applicant’s interpretation of the claim limitation.  The instant specification teaches the polymer and drug dissolved in a solvent prior to electrospinning [0060], thus the instant claim limitation of paclitaxel dissolved in a polymer matrix, to form a fiber by electrospinning, is interpreted as met by the ‘771 publication teaching the drug and polymer in solution to be electrospun into a fiber, as they contain the dissolved drug and polymer in solution and the same method steps as described in the instant specification.
	103 Rejections:
	The ‘399 publication in view of the ‘442 patent and the ‘771 publication:

	In response, the ‘399 publication teaches the use of the implantable materials containing electrospun matrix to be used for introduction of active agents to be released in a controlled manner (page 2, lines 15-20) wherein bioactive agents may be incorporated into the fibers, allowing for implantation of bioactive agents (page 10, lines 30-35).  Thus the ‘399 publication teaches the inclusion of bioactive agents into the fibers and the desire for controlled release.  Further the ‘771 publication specifically teaches the inclusion of paclitaxel in a polymer solution for electrospinning to form a biocompatible fibrous material (abstract, [0011]) wherein paclitaxel is released for 0 to 100 days post implantation ([0085]-[0087]).  Thus the combination of references teaches that it was known to incorporation the polymer matrix and paclitaxel into a single solution to be electrospun to form an implantable fabric to release the active agent for the time frame claimed.  The claims are directed to a fabric formed of continuous fiber yarn wherein the polydioxananone fibers is loaded with paclitaxel and wherein the fabric comprises a plurality of warps and wefts with modulated packing density.  The ‘399 publication teaches the fibers formed of polydioxanone (page 15, lines 20-25) wherein bioactive agents may be incorporated into the fibers (page 10, 
	Applicant argues the ‘399 publication does not specifically teach having variable packing density and wherein the fabric comprises a plurality of warps and wefts with modulated packing density and also does not specifically each paclitaxel at a predetermined concentration and sustained release of paclitaxel over at least a month.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘442 patent teaches weaving of fabric by increasing density of the crosslinking points of the warp and weft threads to impart a bulging zone in the fabric changing the weave pattern in order to adapt seamlessly the fabric to the body part intended (abstract, Figure 11, column 5, lines 35-45).  The ‘771 publication specifically teaches the inclusion of paclitaxel in a polymer solution for electrospinning to form a biocompatible fibrous mater (abstract, [0011]) wherein paclitaxel is released for 0 to 100 days post implantation ([0085]-[0087]).  Thus the combination of references teach the fabric device comprising paclitaxel in the electrospun fibers wherein the modulated packing density and plurality of warps and wefts is taught in order to form to the area to which the implant is to be fixed.
	Applicant argues the ‘442 patent does not teach that a weave will help in high loading and aid in the sustained release of any drug.  So combining the ‘399 publication 
	In response, the ‘771 publication specifically teaches the inclusion of paclitaxel in a polymer solution for electrospinning to form a biocompatible fibrous material (abstract, [0011]) wherein paclitaxel is released for 0 to 100 days post implantation ([0085]-[0087]), thus teaching the sustained release.  The ‘442 patent teaches weaving of fabric by increasing density of the crosslinking points of the warp and weft threads to impart a bulging zone in the fabric changing the weave pattern in order to adapt seamlessly the fabric to the body part intended (abstract, Figure 11, column 5, lines 35-45), thus teaching a reason to use a plurality of warps and wefts with modulating packing density, to provide the desired device to adapt to the body part.
	Applicant argues the sustained release disclosed in the ‘771 publication is not a woven fabric as in the present invention but an electrospun material and control of the drug release though modulating the weave is not taught or suggested.  The claimed device provides a means of releasing an active drug into tissue in a sustained way with controlled degradation of the fiber and thereby releasing of the drug form the polymer.
In response, the instant claims are product claims, thus directed to the structure of the device.  The ‘771 publication teaches controlled sustained release of 0 to 100 days post implantation ([0085]-[0087]) and the ‘441 patent teaches the device comprising the plurality of warps and wefts with modulated packing density.  Thus the structure of the device and controlled release properties are taught.  In response to applicant's argument that the warps and wefts control the release, the fact that applicant has recognized another advantage which would flow naturally from following the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	-the ‘399 publication, the ‘442 patent and the ‘771 publication in further view of the ‘182 publication:
	Applicant argues the ‘771 publication release is expected to be from 1-100 days.  The release profile was prediction based on the calculations and the Fig clearly states the graph depicting released myoglobulin from 50/50 PLGA electrospun fibers as a function of time over the course of 61 days [0013].  Thus it is clear that the release pattern of the ‘771 publication is not sustained as it is a mere electrospun and not woven matrix of the invention.  The woven matrix further increases the release pattern as there is degradation of the matrix.  There is no motivation to look into the ‘182 as fabricated device it is kind of rope with the core and outer sheath and there is no disclosure of sustained release.
	In response, instant claim 1 states that the release rate is to be controlled and sustained.  Instant claim 4 narrows such release for at least 1 month.  Therefore the teachings of the ‘771 publication encompasses the instant claim range, of sustained and over at least one month.  Applicant argues the weave and weft would further extend the release rate.  the ‘399 publication teaches the use of the implantable materials containing electrospun matrix to be used for introduction of active agents to be released in a controlled manner (page 2, lines 15-20) wherein bioactive agents may be incorporated into the fibers, allowing for implantation of bioactive agents (page 10, lines 30-35).  Thus the ‘399 publication teaches the inclusion of bioactive agents into the .
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613